Citation Nr: 1440182	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  11-31 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for degenerative disc disease with congenitally fused L4-L5 (back disability).

2.  Entitlement to an initial compensable evaluation for migraine headaches related to traumatic brain injury (TBI) (migraines).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1996 to June 2008.  His decorations for his active duty service include a Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

With regard to the Veteran's claim for an increased evaluation for migraines, the Board notes that in February 2010 the VA RO granted service connection for TBI with headaches with an initial evaluation of 10 percent disabling effective August 24, 2009.  

In the March 2011 rating decision, the VA RO found that the Veteran was entitled to a separate rating for migraines.  The Veteran was service-connected for TBI with objective evidence of memory impairment, rated at 10 percent disabling from August 24, 2009, and 40 percent disabling from July 21, 2010, and migraines related to TBI with an evaluation of 10 percent disabling from July 21, 2010, and a noncompensable evaluation from December 15, 2010.  

In May 2013 the VA RO found that clear and unmistakable error existed in the March 2011 rating decision.  The VA RO noted that the Veteran's headaches were never meant to be evaluated as 10 percent disabling.  The Veteran's headaches were initially noncompensable and evaluated as a symptom of TBI.  When the VA RO found that a separate evaluation was warranted, the evaluation should have been noncompensable.  The Board has phrased the issue accordingly.  The Board finds that the critical issue in this case is whether a separate evaluation is warranted, nothing more. 

The Board has not only reviewed the physical claims file but also the Veteran's file on the "Virtual VA" paperless claims processing system to ensure a total review of the evidence.   

FINDINGS OF FACT

1.  For the period on appeal, the Veteran's back disability was manifested by pain on motion and localized tenderness.

2.  For the period on appeal, the Veteran's migraines were manifested by characteristic prostrating attacks averaging one every 2 months.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for the Veteran's back disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.159, 3.321, 4.71a, Diagnostic Code 5243 (2013).

2.  The criteria for an initial evaluation of 10 percent for the Veteran's migraines have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.159, 3.321, 4.124a, Diagnostic Code 8100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations (ratings) are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2013).  Reasonable doubt regarding the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2013).  Separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Back Disability

The Veteran's back disability has been evaluated as 10 percent disabling under Diagnostic Code 5242, which uses the General Formula for Rating Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Code 5237.

Under the General Rating Formula, A 10 percent rating is warranted if forward flexion of the thoracolumbar spine is greater than 60 degrees, but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine is greater than 120 degrees, but not greater than 235 degrees; or if there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or there is vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.    

A 20 percent rating is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

A 40 percent rating is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less; or, if there is favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent disability rating is warranted if there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  

There are several notes set out after the diagnostic criteria, which provide the following: First, associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code.  Second, for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is to 240 degrees.  Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  Fourth, each range of motion should be rounded to the nearest 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Note five provides that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, the entire cervical spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Note six provides that disabilities of the thoracolumbar and cervical spine segments shall be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

For the purposes of evaluations under Diagnostic Codes 5235-5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note 1.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination. Where arthritis results in painful motion of the joint, the rating criteria allow for at least the minimum compensable evaluation for the joint.  38 C.F.R. § 4.59 (2013).

The Veteran's post-service treatment records show complaints of and treatment for back pain.

In an October 2009 VA examination, the Veteran reported daily low back pain and 2 episodes of radiation and tingling in total since his back pain began in 2003.  He reported stiffness, weakness and trouble sitting or standing in one position for too long.  He reported his back pain was generally a 5 out of 10 but that it could increase in intensity to 10 out of 10 depending on activity.  He reported occasional flare-ups which lasted up to 1 to 2 days with no additional limitation of motion or functional impairment during flare-ups.  

Upon physical examination, the examiner noted normal spine, posture and gait, and symmetry in appearance.  The Veteran had flexion to 80 to 90 degrees with pain on motion, normal extension with pain at 30 degrees, normal bilateral lateral flexion with pain at 30 degrees and normal bilateral lateral rotation with pain at 30 degrees.  The Veteran's range of motion was not additionally limited following three repetitions.  The Veteran had no spasm, weakness or tenderness and no postural abnormalities, providing evidence against this claim.  An MRI showed degenerative disc diseases and a vertebral body fusion anomaly at L4 and L5.  

In December 2010 the Veteran was afforded a VA joints examination.  The examiner reported daily low back pain of varying intensity depending on activities, with no reported stiffness, weakness or radiation.  He reported flare-ups and limitation of activities such as skiing, paintball and soccer.  

Upon physical examination, the examiner noted normal spine and symmetry in appearance.  The Veteran had no limitation of motion, but pain at the endpoints of motion.  His range of motion was not additionally limited by pain, fatigue, weakness or lack of endurance following repetitive use.  There was no objective evidence of spasm, weakness or tenderness and no postural abnormalities.  The Veteran reported no incapacitating episodes.

In May 2013 the Veteran was afforded a VA spine examination.  The Veteran reported daily pain averaging 5 out of 10 in severity.  He reported some radiation into the bilateral lumbar muscles and pain in the right buttock about 1 to 2 times per month.  He denied pain radiation further down the leg, numbness/tingling or weakness of the extremities, or bowel/bladder symptoms.  He reported pain increasing secondary to activity to 7 out of 10.  Activity and stairs aggravated his symptoms.  He reported some stiffness at the end of each day.  He reported limitations of not being able to lift over 30 pounds on his own.  He avoids yard work and camping due to back discomfort.  He reported 2 to 4 flare-ups over the course of a year lasting 2 to 3 days to 1 week resulting in increased pain and decreased mobility.

Upon physical examination, the Veteran's range of motion was normal with objective evidence of painful motion on the endpoint of flexion.  The Veteran performed repetitive-use testing with no additional limitations.  He also had localized mild tenderness over the lower lumbar spine.  His muscle strength, reflexes and sensory examination were normal.  There were no signs of symptoms of radiculopathy or other neurologic abnormalities, providing more probative evidence against this claim.    

A 20 percent evaluation under the General Rating Formula for Diseases and Injuries of the Spine requires forward flexion of the thoracolumbar spine of greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  There is no evidence of record suggesting that the Veteran has had any such symptoms.  In fact, there is no evidence of record that the Veteran has any limitation of motion of the spine.  

The Veteran was assigned the minimum rating for arthritis with painful motion.  While the Veteran has problems with his back, this is the basis for the current disability evaluation.  Accordingly, the Board finds that an evaluation in excess of 10 percent for a back disability is not warranted.



Migraines

The question of whether a disability should be considered under one VA Diagnostic Code 8100 or another is often a complex one.  The Veteran's migraines are evaluated as noncompensable under Diagnostic Code 8100.  

Under Diagnostic Code 8100 a 10 percent evaluation is warranted for migraines with characteristic prostrating attacks averaging one in 2 months over the last several months.

A 20 percent evaluation is warranted for migraines with characteristic prostrating attacks occurring on an average once a month over the last several months.

A schedular maximum 50 percent evaluation is warranted for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  

A review of the Veteran's post-service treatment records shows that he has complaints of headaches and migraines.

In an October 2009 VA examination the Veteran reported headaches 2 to 3 times a week in the summer.  He reported hot, humid weather and bright light were triggers.  He reported occasional nausea and no vomiting.  He also reported that headaches were not prostrating in nature and ordinary activity was possible.  

In a December 2010 VA examination the Veteran reported headaches in hot and humid weather, up to 2 to 3 times per week in the summer, which last all day.  He reported occasional nausea but no vomiting or auras.  He reported the headaches were not prostrating in nature and ordinary activity was possible.

In May 2012 the Veteran was afforded a VA headaches examination.  He reported constant head pain on both sides of the head that was pulsating or throbbing.  He also reported nausea and sensitivity to light and sound.  He reported characteristic prostrating attacks of migraine headache pain less than once every 2 months.  The examiner also checked "yes" in response to the question of whether the Veteran had very frequent prostrating and prolonged attacks of migraine headache pain.  

In a December 2012 VA examination the Veteran reported bitemporal headaches behind his eyes accompanied by nausea and reliably triggered by heat.  He reported headaches occurring over 10 times per month and lasting up to an hour.  He reported that mostly the headaches were not severe enough to be prostrating, but occasionally he has to stop what he is doing.  

The Board notes that migraines with prostrating attacks warrant a compensable evaluation.  The Veteran reported prostrating attacks less than once every 2 months, but also reported "frequent prostrating attacks" and that "occasionally he has to stop what he is doing."  Given the evidence above, the Board believes that this problem should be evaluated separately from the TBI.  The fact that the Veteran's TBI may have caused this problem does not always provide a basis to find that this problem should be evaluated within the context of the TBI evaluation as one injury can cause many service connected problems.  Giving the Veteran the benefit of the doubt, the Board finds that a 10 percent evaluation is warranted.  

A higher evaluation is not warranted unless the Veteran demonstrates characteristic prostrating attacks occurring on average once a month over the last several months.  The problems the Veteran has with his TBI cannot be used as a basis to increase the evaluation of the Veteran's headaches. 

Extraschedular Evaluations

The Board has also considered whether an extraschedular evaluation is warranted for the Veteran's disabilities on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's back disability and migraines are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria specifically provides for disability ratings based on pain, pain on motion, limitation of motion, localized tenderness and prostrating attacks.  

In this case, considering the lay and medical evidence for the entire period on appeal, the Veteran's back disability is manifested by pain on motion and tenderness and his migraines are characterized by occasional prostrating attacks.  As noted, these symptoms are part of the schedular rating criteria.  



Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  The Board finds that the VA RO fulfilled this duty to notify in an August 2009 letter.  

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records and the Veteran's statements.

The Veteran has also been afforded adequate examinations on the issues of rating his back disability and migraines.  VA provided the Veteran with examinations in October 2009, December 2010, May 2012, December 2012 and May 2013.  As discussed above, the examinations were more than adequate.  The Veteran's history was taken, and complete examinations were conducted.  The examination reports and opinions were given by experienced physicians who had thoroughly reviewed the Veteran's claims file.  Therefore, the Veteran has been afforded adequate examinations on the issues of entitlement to an increased evaluation for a back disability and migraines.  

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional evidence that is necessary for a fair adjudication of the claim that has not been obtained.

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).       

ORDER

An initial evaluation in excess of 10 percent for a back disability is denied.

An initial evaluation of 10 percent for migraines is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


